EXHIBIT 99.1 For Immediate Release: February 14, 2013 Occidental Petroleum Board Forms Search Committee as Part of Succession Planning Process LOS ANGELES, February 14, 2013 ¾ Occidental Petroleum Corporation (NYSE:OXY) today announced that as part of the Company’s succession planning process, the Board has formed a search committee to undertake a review of internal and external candidates to succeed President and Chief Executive Officer, Stephen I. Chazen, with the assistance of a leading executive search firm.The Company has not set a timetable for completion of the search. As previously announced, Dr. Ray R. Irani, who continues to serve as Executive Chairman, will retire at the end of 2014. “Succession planning and best corporate governance practices have been a high priority for the Board over the past number of years,” said Director Margaret Foran.“We look forward to a thoughtful and smooth process that will yield the best result for Oxy and all of its constituencies.” About Oxy Occidental Petroleum Corporation (OXY) is an international oil and gas exploration and production company with operations in the United States, Middle East/North Africa and Latin America regions. Oxy is one of the largest U.S. oil and gas companies, based on equity market capitalization. Oxy's wholly owned subsidiary, OxyChem manufactures and markets chlor-alkali products and vinyls. Oxy is committed to safeguarding the environment, protecting the safety and health of employees and neighboring communities and upholding high standards of social responsibility in all of the company's worldwide operations. -0- Contacts: Melissa E. Schoeb melissa_schoeb@oxy.com 310-443-6504 or Chris Stavros chris_stavros@oxy.com 212-603-8184 On the web: www.oxy.com
